Citation Nr: 1521025	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sleep condition, including as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his substantive appeal, the Veteran requested a Board hearing.  Such hearing was scheduled for July 2013 but in a June 2013 submission the Veteran notified the RO that he wished to cancel the hearing.  As such, his hearing request is deemed withdrawn.

In December 2013 and November 2014 the Board remanded the claim for additional development.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's sleep condition is a symptom of his service-connected major depressive disorder (MDD) and weighs against a finding that the Veteran is currently diagnosed to have a sleep disability.


CONCLUSION OF LAW

The criteria for service connection for a sleep condition have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied by way of a letters sent to the Veteran in March 2011 and July 2011 that informed him of his duty and the VA's duty for obtaining evidence, including on the basis of secondary service connection.  The letters also met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and current VA treatment records have been obtained, pursuant to the November 2014 remand.  Also pursuant to that remand, in November 2014 a letter was sent to the Veteran requesting that he identify any providers who had treated him for sleep problems since November 2013; however, the Veteran has not identified any additional providers.

The Veteran was provided a VA sleep disorder examination in March 2014.  The November 2014 Board remand directed that a medical opinion be obtained addressing whether the Veteran's service-connected disabilities caused or aggravated any current sleep condition (not just sleep apnea).  An addendum opinion was provided in December 2014 and, based on the examiner's recommendation, a VA mental disorders examination was provided in February 2015.  The resulting medical opinion is adequate as it addresses the secondary causation question, is based on physical examination and record review, and contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds that the RO substantially complied with the remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his sleep condition is secondary to his service-connected disabilities, including MDD, diabetes mellitus type 2, and coronary artery disease.  The Veteran has not contended that his sleep condition is related to service under any other theory of service connection.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The medical evidence does not show that the Veteran has been diagnosed with a current sleep disability.  Rather, VA examiners and treating physicians have found his sleep problems to be a symptom of his service-connected MDD.

The Veteran has not contended that he has any specific sleep diagnosis.  In his claim application, notice of disagreement, and substantive appeal he refers only to his "sleep condition."  He reported that his sleep symptoms (namely insomnia - difficulty initiating and maintaining sleep) began the 1990s, concurrent with his depressive symptoms.  (See August 2011 and February 2015 VA examination reports.)  VA treatment records show that beginning in March 2003, the Veteran has been prescribed melatonin and trazodone as needed to address insomnia.  

The Veteran underwent a VA sleep study in January 2013.  The resulting polysomnography report concluded that he did not have obstructive sleep apnea.  While the report mentions that his "other sleep-wake problems (i.e., insufficient sleep schedule, insomnia, use of sleep medications, hypnagogia, possible dyssomnia associated with comorbid mood disorder) should be further evaluated and treated if necessary[,]" there is no medical evidence of any actual sleep diagnoses other than insomnia.  An August 2014 VA pre-sedation assessment confirmed that he did not have obstructive sleep apnea.  At no time do VA treatment records include a separate sleep-related diagnosis in the Veteran's list of active problems.  The Veteran has reported no private treatment for sleep condition.  Medical personnel consistently discuss insomnia and sleep symptoms in the context of depression or other medical episodes (e.g., August 2014 mention of sleep pattern disturbance due to pain in conjunction with a hospitalization for arrhythmia).  

The December 2014 VA medical opinion diagnosed insomnia and stated it is a psychiatric issue and not a general medical issue.  A psychiatry evaluation was recommended and took place in the form of a VA examination in February 2015.  

The 2015 examiner interviewed the Veteran in person and conducted a thorough review of the claims file, discussing at length the Veteran's treatment records and prior VA examination reports.  She found that the Pittsburgh Sleep Quality Index Global Score indicated a clinically relevant sleep disturbance.  She opined that it is at least as likely as not that this sleep disturbance is best viewed as a symptom of the Veteran's MDD and secondary to that service-connected disability.  She supported this opinion with citations to the record, including the Veteran's report of a concurrent onset of depressive and sleep symptoms.  Additionally, she noted the inclusion of "insomnia" in the symptoms of MDD in the August 2011 VA examination report upon which service connection for that psychiatric disability was granted.  The Board finds this opinion probative, as it provides a clear conclusion with supporting data and a reasoned medical explanation connecting the two.  Stefl; Nieves-Rodriguez.

In summary, the Veteran's only current sleep diagnosis is insomnia and the probative evidence of record shows that it is a symptom of his service-connected MDD, rather than a separate disability.  Indeed, the September 2011 rating decision granting service connection for MDD specifically discusses insomnia as a symptom in its assignment of a 50 percent disability rating.

As insomnia is already contemplated within the rating assigned for MDD, and the probative evidence shows that the Veteran does not have any other diagnosed or identifiable underlying malady or condition, the Veteran's sleep condition does not constitute a disability for which service connection may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert; Brammer.


ORDER

Service connection for a sleep condition is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


